DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein the frame has intersection members… and wherein an intersection member of each frame”. It is unclear if “the frame” is referring to just one of the previously introduced “at least two frames” of parent claim 5 or if it is referring to each frame. Additionally, it is unclear if “an intersection member” is referring to the previously introduced “intersection members”, and if so, is it referring to at least one of them or each of them? For clarity purposes, it appears the claim intends to recite something like, “wherein a one of the intersection members of each frame is engageable…”
For examination purposes, the broadest, reasonable interpretation has been applied to claims. In the instant case, this is the ability for one intersection member to be positioned above another such that they are not horizontally planar with each other. The claim is not read to mean that one intersection member is positioned directly above the other such that they are essentially in-line vertically.
Claim 11 recites, “wherein the engagement of ends of the or each support member” muddies the scope of the claim. Parent claim 6 introduces a plurality of “support members”. As such the claim should make it clear if it is referring to each support members or at least one of the support members.
Claim 13 recites, “arranged equiangularly about the intersection member(s)”. The recitation is unclear with the “s” in parentheses. Parent claim 6 establishes a plurality of intersection members. The claim appears that it should simply recite “the engageable portions are arranged equiangularly about each respective intersection member”. The claim has been examined as such.
The parentheses “s” found in claim 14 should also be amended accordingly to make the claim clear.
Claim 14 recites “the shape” referring to both the openings and the ceiling panels. “The shape” lacks antecedent basis in both instances.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hintsa, US 4,548,010.
Regarding claim 1:
Hintsa discloses an assembly for suspending ceiling panels (2), having a frame and suspension members (36) for suspending the frame from a structure, the frame having intersection members (26) and support members (24) 
wherein the ends of the support members are configured to engage with engageable portions provided circumferentially about each of the intersection members (refer to Fig. 2).
Regarding claims 4 and 5:
Hintsa discloses wherein the suspension members are adapted (via threaded engagement 42) to engage with the frames so as to support the frames in a spaced-apart vertical configuration one above the other thereby providing a suspended ceiling with at least two levels. Although Hintsa does not expressly disclose two levels, the structure of Hintsa is capable of providing vertical adjustment to achieve a spaced-apart vertical configuration.
Regarding claims 2 and 3:
Hintsa discloses wherein the positions of the engageable portions are arranged such that the angles between adjacent ends of the support members so engaged in the intersection members correspond to the respective interior angles of the ceiling panel thereby forming a grid for suspending the ceiling panels;
Wherein the engageable portions arranged equiangularly about the intersection member.
Regarding claim 6:
Hinsta discloses wherein the frame has intersection members (26) and support members (24) extending therebetween, and wherein an intersection member (26) of each frame is engageable with one of the suspension members (36) such that one of the intersection members is supported above the other (the threaded connection between the intersection member and the suspension member allows for vertical adjustment, such that one intersection member is supported above another, horizontally adjacent intersection members whereby they are vertically offset from each other).
Regarding claim 10:
Hintsa discloses wherein the opposed ends of the support members are configured to engage with the engageable portions provided circumferentially about each of the intersection members (refer to Fig. 2).
Regarding claim 11:
Hintsa discloses wherein the engagement of ends of each support member and respective engageable portion is a latching engagement (54).
Regarding claims 12-13:
Hintsa discloses grid formation (refer to Fig. 1) with the angles between adjacent ends of the support members; wherein the engageable portions are arranged equiangularly about the intersection member.
Regarding claims 14-16:
Hintsa discloses wherein the frame has support members so engaged in said intersection members to define openings wherein a shape of the openings corresponds to a shape of the ceiling panels, each side of the ceiling panels being supportable by a respective support member, wherein each ceiling panels is the same regular polygonal shape.
Regarding claim 19:
Hintsa discloses wherein at least two adjacent ends of support members when so engaged in each of four of said intersection members form an angle of about 90° so as to form an assembly for suspending at least one quadrilateral shaped ceiling panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hintsa, US 4,548,010 in view of Hintsa, US 4,438,613.
Regarding claims 17, 18 and 20:
Hintsa ‘010 discloses 90° but does not expressly disclose 60, 120 or 108 degrees.
Hintsa ‘613 discloses intersection members that can modified to provide for a plethora of differing angles, and ceiling panel shapes (refer to Figs. 12-16).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to modify the shape of the intersection members of Hintsa ‘010 to be any of 60, 120 or 108 degrees as suggested by Hintsa ‘613 in order to provide ceilings of different designs as desired by various building occupants. Such a modification to the shape of the intersection members and ceiling tiles does not yield any extraordinary or unexpected results as supported by Hintsa ‘613.

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art (e.g. Thun et al., US 2015/0060193; Nalbach et al., DE 37347743; and Hintsa) disclose intersection members supported at various vertical levels one above the other. However, the prior art fails to provide a teaching, suggestion or motivation for the intersection member on an upper portion of the suspension member having an aperture in a base thereof configured to allow the suspension member to be received therethrough such that the intersection members engaged to the suspension member are positionable substantially vertically one above the other. While the prior art provides for vertically staggered intersection members, it fails to provide for intersection members engaged to a single suspension member such that they are substantially vertically aligned one above the other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633